Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims   1, 19, 23-39 are pending.
Applicant’s election without traverse for examination of Group 19 (Claims 1, 19  23,29,  37-39) comprising engineered glycosyltransferase comprises a mutation at position 375L, comprising of  amino acid sequence set forth in SEQ ID NO:4256 in the reply filed on 4/26/2022 in their response of office action of 2/25/2022  is acknowledged.  Claims 24-28, 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as non-elected claims. Claims 1, 19  23, 29, 37-39 are for examination. 
Claim Rejections, 35 U.S.C 112(a)
The following is a quotation of 35 U.S.C. 112(a):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19  23,29, 37-39 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are directed to drawn A comprising engineered glycosyltransferase comprises a mutation at position 375, comprising: an amino acid sequence  having 60%-99%  sequence identity of SEQ ID NO:4256.
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow."  In this case, in light of the specification, the examiner has broadly interpreted engineered glycosyltransferase comprises a mutation at position 375, comprising: an amino acid sequence  having 60%  sequence identity of SEQ ID NO:4256” in the claims is  to encompasses  glycosyltransferase comprises a mutation at position 375, comprising: an amino acid sequence  having 60%  sequence identity of SEQ ID NO:4256 defined out of  458 residues  ( SEQ ID NO:  4256 comprising 458 aa) and variations of 40% or  182 residues anywhere within the sequence which comprise many structural moieties having any function or  capable of producing Reboudioside. The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fires v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).

In the instant case, there is no structure associated with function with regard to the members of a genus of  glycosyltransferase comprises a mutation at position 375, comprising: an amino acid sequence  having 60%  sequence identity of SEQ ID NO:4256, because claims are drawn many protein variants by reciting variations of 40% or  182 residues anywhere within the sequence which comprise many structural moieties having any function or  capable of producing Reboudioside. The specification does not describe the structure for all the   glycosyltransferase comprises polypeptides that shows recited activity. The genus of polypeptides having   specified activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of   SEQ ID NO:4256 and one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Davos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Wristlock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Kwiatkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few  polypeptides  of SEQ ID NO: 4, 4256 and few others  having mutations at position 375 and few other positions,  few other positions having  glycosyltransferase activity and  capable of producing Reboudioside, has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of polypeptides and the encoding polynucleotides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov
Claim Rejection  under 35 USC  102

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 29,  are rejected under 35 USC 102(a)(1) by  Accession NO:  AC   M1BVK6;

Accession NO:  AC   M1BVK6 disclosed a glycosyltransferase which is 80.6% sequence identical to applicants   SEQUENCE of SEQ ID NO: 4256  ( see below).
 ID   M1BVK6_SOLTU            Unreviewed;       441 AA.
AC   M1BVK6;
DT   03-APR-2013, integrated into UniProtKB/TrEMBL.
DT   03-APR-2013, sequence version 1.
DT   19-JAN-2022, entry version 46.
DE   RecName: Full=Glycosyltransferase {ECO:0000256|RuleBase:RU362057};
DE            EC=2.4.1.- {ECO:0000256|RuleBase:RU362057};
GN   Name=102605297 {ECO:0000313|EnsemblPlants:PGSC0003DMT400053866};
OS   Solanum tuberosum (Potato).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; lamiids; Solanales; Solanaceae; Solanoideae; Solaneae; Solanum.
OX   NCBI_TaxID=4113 {ECO:0000313|EnsemblPlants:PGSC0003DMT400053866, ECO:0000313|Proteomes:UP000011115};
RN   [1] {ECO:0000313|Proteomes:UP000011115}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. DM1-3 516 R44 {ECO:0000313|Proteomes:UP000011115};
RX   PubMed=21743474; DOI=10.1038/nature10158;
RG   The Potato Genome Sequencing Consortium;
RT   "Genome sequence and analysis of the tuber crop potato.";
RL   Nature 475:189-195(2011).
RN   [2] {ECO:0000313|EnsemblPlants:PGSC0003DMT400053866}
RP   IDENTIFICATION.
RC   STRAIN=DM1-3 516 R44 {ECO:0000313|EnsemblPlants:PGSC0003DMT400053866};
RG   EnsemblPlants;
RL   Submitted (JUN-2015) to UniProtKB.
CC   -!- SIMILARITY: Belongs to the UDP-glycosyltransferase family.
CC       {ECO:0000256|ARBA:ARBA00009995, ECO:0000256|RuleBase:RU003718}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   RefSeq; XP_006367681.1; XM_006367619.1.
DR   SMR; M1BVK6; -.
DR   EnsemblPlants; PGSC0003DMT400053866; PGSC0003DMT400053866; PGSC0003DMG400020901.
DR   GeneID; 102605297; -.
DR   Gramene; PGSC0003DMT400053866; PGSC0003DMT400053866; PGSC0003DMG400020901.
DR   KEGG; sot:102605297; -.
DR   eggNOG; KOG1192; Eukaryota.
DR   HOGENOM; CLU_001724_2_3_1; -.
DR   InParanoid; M1BVK6; -.
DR   OMA; HISENFK; -.
DR   OrthoDB; 508327at2759; -.
DR   Proteomes; UP000011115; Unassembled WGS sequence.
DR   GO; GO:0016758; F:hexosyltransferase activity; IEA:UniProt.
DR   GO; GO:0008194; F:UDP-glycosyltransferase activity; IEA:InterPro.
DR   CDD; cd03784; GT1_Gtf-like; 1.
DR   InterPro; IPR002213; UDP_glucos_trans.
DR   InterPro; IPR035595; UDP_glycos_trans_CS.
DR   Pfam; PF00201; UDPGT; 1.
DR   PROSITE; PS00375; UDPGT; 1.
PE   3: Inferred from homology;
KW   Glycosyltransferase {ECO:0000256|RuleBase:RU003718};
KW   Reference proteome {ECO:0000313|Proteomes:UP000011115};
KW   Transferase {ECO:0000256|ARBA:ARBA00022679, ECO:0000256|RuleBase:RU003718}.
FT   DOMAIN          316..359
FT                   /note="UDPGT"
FT                   /evidence="ECO:0000259|PROSITE:PS00375"
SQ   SEQUENCE   441 AA;  50402 MW;  9BD79A40FBCE95A4 CRC64;

  Query Match             80.6%;  Score 1907;  DB 86;  Length 441;
  Best Local Similarity   83.4%;  
  Matches  366;  Conservative   20;  Mismatches   53;  Indels    0;  Gaps    0;

Qy         12 TLRVLMFPWLALGHVNPFLRIAKQLADRGFVIYLVSTAINLESIKKRIPEKYSNSIHLVE 71
              ||||||||||| ||::||| ||||||||||:||| || |||||| |:|||||| ||  ||
Db          3 TLRVLMFPWLAYGHISPFLNIAKQLADRGFLIYLCSTLINLESIIKKIPEKYSESIRFVE 62

Qy         72 LALPELPELPPHYHTTNGLPPHLNGTLHKALKMSAPNFSKILQNLKPDLVLYDFLQPWAE 131
              | |||||||||||||||||||||| ||||||||| |||||||||||||||:|| ||||||
Db         63 LHLPELPELPPHYHTTNGLPPHLNHTLHKALKMSKPNFSKILQNLKPDLVIYDILQPWAE 122

Qy        132 QVALEQGIPAVPVLTSGAALFSYFFNFLKRPGHEFPFPAIRLSKREQDKMREMFGTEPDE 191
               |  || |||| :|||||||||||||||| || ||||||| | | || ||||||  ||:|
Db        123 HVVNEQNIPAVKILTSGAALFSYFFNFLKNPGVEFPFPAIYLPKVEQVKMREMFEKEPNE 182

Qy        192 EDPLAPGNAGIMLMCTSRVIEAKYLDYCTELTNVKVVPVGPPFQDPMTEDIDDKELIDWL 251
              || || ||  |||||||| ||||||||||||:| ||||||||||||:| |:|| ||||||
Db        183 EDRLAEGNMQIMLMCTSRTIEAKYLDYCTELSNWKVVPVGPPFQDPITNDVDDMELIDWL 242

Qy        252 DTKPENSVVYVSFGSEYFLSREDMEEVAFGLELSNVNFIWVARFPKGEEQNLEDVLPKGF 311
               || ||| |:| ||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 GTKDENSTVFVCFGSEYFLSREDMEEVAFGLELSNVNFIWVARFPKGEEQNLEDVLPKGF 302

Qy        312 LERVGDRGRVLDHLVPQAHILNHPSTGGFISHCGWNSVMESIDFGVPIIAMPMQWDQPIN 371
              |||:|:||||||   ||  ||||||||||||||||||||||:|||||||||||  |||||
Db        303 LERIGERGRVLDKFAPQPRILNHPSTGGFISHCGWNSVMESLDFGVPIIAMPMHNDQPIN 362

Qy        372 ARLIVELGVAVEIVRDEDGRIHRGEIAQVLKDVITGPTGEILRAKVRDISKRLRARREEE 431
              |:||||||||:|||||:|| |||||| : ||||||| |||||| ||||||| |:: ||||
Db        363 AKLIVELGVAMEIVRDDDGNIHRGEITETLKDVITGETGEILRGKVRDISKNLKSIREEE 422

Qy        432 MNAAAEELIQLCRNRNAYK 450
              |||||||||||||| | ||
Db        423 MNAAAEELIQLCRNSNKYK 441

 Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 19  23, 37-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-49 of US  Appl. NO: 16/514578.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

In this case claims 1, 19  23, 37-39 of the instant application are directed to polypeptide which is mutant  glycosyltransferase polypeptide of SEQ ID NO: 4256. Claims 1-49 of US  Appl. NO: 16/514578 are directed to directed to polypeptide which is mutant  glycosyltransferase polypeptide of SEQ ID NO: 4256  having mutant  various positions. The specification of US  Appl. NO: 16/514578 directed to polypeptide which is mutant  glycosyltransferase polypeptide of discloses the following specific embodiment of the instant claims and they are within the scope of claims therein which support recited in the claims. It would have been obvious to one of ordinary skill in the art to select this specific embodiment of the genera of the process to practice the invention thereof. Therefore Claims 1, 19  23, 37-39 of instant application are obvious over claims 1-49  US  Appl. NO: 16/514578. Claims 1, 19  23, 37-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-49 of US  Appl. NO: 16/514578.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  


Submission of TD for all the US patents used in the above rejections will overcome the above ODP rejection.

Conclusion
  Claims 1, 19  23,29,  37-39 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652